DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "76" and "74" have both been used to designate shaft.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “78” has been used to designate both annular bearing and inclined wall portion and “76” has been used to designate both shaft and power source.  The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 80.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zonneveld (U.S. Patent 10,865,896).
Regarding claim 1, Zonneveld discloses a diverter valve for use in directing a flow of bulk material from a source to at least one receptacle, comprising: 
an inlet housing 322 having an inlet port (at 72.1 connected to 14) and partially defining a valve chamber (inside 322 and 330);
an outlet housing 330 connected to said inlet housing, having at least one outlet port (at 36) and defining an end of said valve chamber; and

Regarding claim 2, Zonneveld discloses said inlet housing is configured for receiving and retaining a portion of the flow so that the bulk material passes autogenously through said chamber (the slope of the second valve body 332 allows for the flow to move autogenously) (FIG. 13).
Regarding claim 3, Zonneveld discloses at least one seal 93 disposed in operational relationship to each said outlet port to prevent leakage of the material (FIG. 3, 13; Col. 11 ln 7-13).
Regarding claim 4, Zonneveld discloses each said at least one seal is located between said rotating disc and said outlet housing (FIG. 3, 13).
Regarding claim 5, Zonneveld discloses said rotating disc has an inlet surface 396.2, an opposite outlet surface 396.1 slidingly engaging an inner surface of said outlet housing, and each said at least one seal is located between said outlet surface and said inner surface (FIG. 13; Col. 25 ln 46-58).
Regarding claim 7, Zonneveld discloses one or more outlet pipes 324/306 each connected to said outlet housing (See FIG. 13) and having a first end connected to said outlet housing and an opposite second end connected to the at least one receptacle 20 , said first end connected to said outlet housing to form a mating engagement (FIG. 1, 13; Col. 27 ln 53-Col. 28 ln 28).
Regarding claim 12, Zonneveld discloses said valve chamber is frusto-conically shaped (FIG. 13), and expands in radius from said inlet port to said rotating disc (FIG. 13).
Regarding claim 13, Zonneveld discloses said valve chamber is defined in part by an inclined wall (See FIG. 13) of said inlet housing that is constructed and arranged to receive a supply of the bulk material to coat an inner surface of said valve chamber, allowing for resistance to abrasive wear (FIG. 13).

Regarding claim 15, Zonneveld discloses said inlet port is generally horizontally aligned with said at least one outlet port (FIG. 12).
Regarding claim 16, Zonneveld discloses said inlet housing has a flange 60.1 axially projecting from said housing for engaging a corresponding peripheral edge of said outlet housing 38.1 (FIG. 13; Col. 22 ln 5-Col. 23 ln 38).
Regarding claim 17, Zonneveld discloses a power source 26/28 connected to said rotating disc for rotating said disc for selectively aligning an opening in said disc with a selected one of said outlet ports (FIG. 1, 12; Col. 25 ln 41-Col. 26 ln 8).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zonneveld in view of McCunn (U.S. Patent 5,029,624).
Regarding claim 6, Zonneveld discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Zonneveld further discloses one or more outlet pipes 324/306 each connected to said outlet housing and having a first end connected to said outlet housing (FIG. 12, 13 at 310) and an opposite second end connected to the at least one receptacle 20 (FIG. 12, 13; Col. 21 ln 51-Col. 22 ln 4).
Zonneveld is silent regarding said first end having a plurality of peripherally spaced lugs each constructed and arranged to engage a corresponding notch in said outlet housing.
However, McCunn teaches connecting valve components using peripherally space lugs 54 constructed and arranged to engage a corresponding notch 58 (FIG. 3-5; Col. 5 ln 35-44).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Zonneveld by connecting the outlet pipes to the outlet housing using lugs and grooves, as taught by McCunn, for the purpose of securely and removably connecting the outlet pipes to the valve.
Regarding claim 8, Zonneveld discloses the claimed invention substantially as claimed, as set forth above from claim 7.
Zonneveld is silent regarding said mating engagement is achieved by providing a plurality of peripherally spaced lugs on one of said first end and said outlet housing, and a like plurality of peripherally spaced notches on the other of said first end and said outlet housing.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Zonneveld by connecting the outlet pipes to the outlet housing using lugs and grooves, as taught by McCunn, for the purpose of securely and removably connecting the outlet pipes to the valve.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zonneveld in view of Palmer (U.S. Patent 6,213,450).
Regarding claim 9, Zonneveld discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Zonneveld further discloses said rotating disc has an inlet surface 396.2, an opposite outlet surface 396.1 engaging an inner surface of said outlet housing and an opening 408 allowing for the flow to pass through to a selected one of said at least one outlet ports, said opening being radially displaced between an axis of said disc and a peripheral edge of said disc, a seal (surface seal between the plate 396 and the first valve body 330, establishing the closed position of FIG. 17) being disposed between said opening and said outlet housing for controlling the flow to said one of at least one outlet ports (FIG. 13, 17; Col. 25 ln 46-58).
Zonneveld is silent regarding the seal being inflatable.
However, Palmer teaches utilizing an inflatable seal 20 (FIG. 1; Col. 4 ln 44-58).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Zonneveld by adding an inflatable seal between the opening of the rotating disc and the outlet housing, as taught by Palmer, for the purpose of providing a more robust seal that is able to be manipulated to achieve the desired level of sealing pressure on the components.

Zonneveld further discloses said rotating disc is provided with an axially projecting shaft 94 extending from an outlet surface towards said outlet housing (FIG. 13; 25 ln 29-40).
Regarding claim 11, Zonneveld, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 10.
Zonneveld further discloses at least one bearing 90 in said outlet housing constructed and arranged for rotatably accommodating said shaft (FIG. 13; 25 ln 29-40).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/CHRISTOPHER D BALLMAN/               Examiner, Art Unit 3753                                                                                                                                                                                         

/Matthew W Jellett/Primary Examiner, Art Unit 3753